DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Full faith and credit has been given to the search and action of previous examiners. See MPEP 704.01: When an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something.
Allowable Subject Matter
Claims 1, 3-8, 16-18, 20-21 are allowed. Inter alia, the closest prior art of record, US 4,907,602 to Sanders, does not teach a power control system including a two stage sinusoidal current generator configured to generate an output electrical current pattern to the first electrode, the current generator including a first stage and a second stage, the first stage configured to adjust an output current amplitude provided to the second stage, the second stage generating the output electrical current pattern with a sinusoidal waveform at a target frequency, the electrical current pattern including a first current to induce muscle relaxation and a second current to maintain muscle relaxation, the first current being greater than the second current, as it pertain to Claim 1, and does not teach opening the trachea by the claimed transcutaneous stimulation (Sanders stimulates the RLN and control laryngeal airway muscles) in combination with independently regulating an output current frequency and an output current amplitude of the output electrical current, as it pertains to the method of Claim 16.

Response to Arguments
Applicant's arguments filed 9/7/22 have been fully considered but they are not persuasive.
Regarding claim 9: Applicant argues that the prior art does not teach a sinusoidal generator with independent frequency and amplitude control. Fig. 1 of Williamson (reproduced below) clearly discloses a “Variable Frequency, Variable Amplitude Sinusoidal Voltage Generator” with “Frequency Control” and “Amplitude Control”. As is well known in the art said Voltage produces respective current when applied to a load, such as tissue (see page 363, col. 1, par. 2 “Sinusoidal currents were produced…”). The caption of Figure 1 also reads “The sinusoidal voltage generator used potentiometers (0-50 Ohm) for controlling frequency and amplitude.” A potentiometer is a variable resistor as indicated by the arrows over the resistors in Fig. 1, which illustrates two potentiometers, one for Frequency Control and another for Amplitude Control. As disclosed on page 364, the generator used an analog control to vary the frequency. Fig. 2 of Williamson shows how varying the amplitude of the current (in mA) affects action potentials. Reading Williamson’s disclosure as a whole phosita would clearly understand that each of the frequency is varied independently, at least for verifying the effect of each in terms of actions potentials and thresholds thereof etc. (e.g. abstract, discussion section). None of the observations in Williamson would be possible if the frequency and the amplitude were not varied independently. Thus, Applicant’s conclusory statement that the frequency in Williamson is “fixed” is not based on evidence, and is incorrect. Williamson clearly teaches and brings into the combination “power control system independently regulating an output current frequency and an output current amplitude of the output electrical current pattern” of Claim 9 and the “independently regulating an output current frequency and an output current amplitude of the output electrical current.”  Note that unlike method Claim 16, Claim 9 does not require a step of stimulating or opening the trachea. It is suggested that Applicant either adds limitations from Claim 1 to Claim 9. 


    PNG
    media_image1.png
    516
    888
    media_image1.png
    Greyscale

A: Figure 1 from Williamson


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,907,602 to Sanders in view of NPL by Williamson et al., Localized Electrical Nerve Blocking, IEEE TRANSACTIONS ON BIOMEDICAL ENGINEERING, VOL. 52, NO. 3, MARCH 2005 and US 4,960,124 to Masaki (All previously cited).
Regarding claim 9, Sanders discloses an airway management system (abstract, 1:58-66: transcutaneous control of the airways through neck electrodes), including and endotracheal tube and useable for intubation, 14:39-46 thus an airway management device) for use with a patient (14:39-46), the airway managements system comprising: 
a first electrode (a unit of electrodes 3 such as that marked 3 in Figure 1) configured to be operably coupled to muscle proximate the trachea of a patient (5:5-10); 	a second electrode (a second unit of 3 in Figure 1, 4:64-5:5) operably coupled to the power control system (via lead 5) and configured to be coupled to skin proximate the trachea of the patient (by way of being coupled to the laryngeal mucosa 4:57-65; 1:58-66: transcutaneous control of the airways via the RLN; 3:20-30: transtracheal stimulation) in spaced relation to the first electrode (spaced, see 4:57-67) 
and 
a power control system (the electrical pulse generator of Figure 1) operably coupled to the first electrode (via lead wire 5, 4:64-5:5) and the second electrode (via 5), the power control system configured to generate an output electrical current pattern to the first electrode (the recited electrical stimulus, see 8:10-20).

Sanders does not disclose independently regulating an output current frequency and an output current amplitude of the output electrical current. However, Sanders discloses (14:48-50) that the device demonstrated promise to be used in order to break experimentally-induced laryngospasms.

Williamson teaches a power control system producing a current pattern wherein output current frequency and an output current amplitude are independently regulated [Fig. 1 of Williamson (reproduced below) clearly discloses a “Variable Frequency, Variable Amplitude Sinusoidal Voltage Generator” with “Frequency Control” and “Amplitude Control”. As is well known in the art said Voltage produces respective current when applied to a load, such as tissue (see page 363, col. 1, par. 2 “Sinusoidal currents were produced…”). The caption of Figure 1 also reads “The sinusoidal voltage generator used potentiometers (0-50 Ohm) for controlling frequency and amplitude.” A potentiometer is a variable resistor as indicated by the arrows over the resistors in Fig. 1, which illustrates two potentiometers, one for Frequency Control and another for Amplitude Control. As disclosed on page 364, the generator used an analog control to vary the frequency. Fig. 2 of Williamson shows how varying the amplitude of the current (in mA) affects action potentials. Reading Williamson’s disclosure as a whole phosita would clearly understand that each of the frequency is varied independently, at least for verifying the effect of each in terms of actions potentials and thresholds thereof etc. (e.g. abstract, discussion section). None of the observations in Williamson would be possible if the frequency and the amplitude were not varied independently. Williamson clearly teaches and brings into the combination “power control system independently regulating an output current frequency and an output current amplitude of the output electrical current pattern” of Claim 9). 


    PNG
    media_image1.png
    516
    888
    media_image1.png
    Greyscale

B: Figure 1 from Williamson


Williamson is analogous in that it is from the field of electrostimulation. Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify a power control system in a device according to the teachings of Sanders to independently regulate an output current frequency and an output current amplitude of the output electrical current, as taught by Williamson, for the purpose of preventing muscle spasms/twitches (page 367, paragraph 2 beginning with “Once a localized...”), which was suggested by Sanders (col. 14, lines 48-50).
While a power supply is necessary for the current generated, Sanders does not recite operable coupling to a particular power supply. Masaki teaches a power control system for electrotherapy operably coupled to a power supply (Figure 2: battery B, see 2:14- 18 resistor R1 in Figure 2 of Masaki).

Masaki is analogous in that it is from the field of muscle stimulation. Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to provide a power supply as taught by Masaki as the source of power for the power control system of Sanders, for the purpose of predictably providing power for electrostimulation by way of a known, suitable power supply in the art and further for the purpose of achieving power supply without reliance on a power cable to mains electricity.

Regarding claim 10, Sanders as modified in Claim 9 teaches that the power control system of Claim 9 includes a waveform generator operably coupled intermediate the power supply and the first electrode (powered sinusoidal generator of Sanders as modified in Claim 9).

Regarding claim 11, Sanders as modified in Claim 9 does not disclose the power control system to include a resonant converter operably coupled to the first electrode.
Masaki teaches a circuit (Figure 1; 1:62-68) for the power control in electrotherapy (abstract) which provides sinusoidal current waveforms (2:28-38), the power control system includes a resonant converter (that of Masaki in Figure 2 thereof, having L2 and C2, as per 2:39-49, an LC circuit thus a resonant convertor), operably coupled to the first electrode (that of Sanders as detailed regarding claim 9 above).
Masaki is analogous in that it is from the field of electrotherapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the power control system of Sanders to comprise the sinusoidal wave generating circuit as taught by Masaki. It would have been obvious to do so for the purpose of achieving a sinusoidal current as called for by Williamson in the modified Sanders using a known, suitable circuit in the art of electrotherapy.
 Regarding claim 12, Sanders as modified in Claim 9 teaches the power control system of Claim 10 further includes a power supply (Figure 2, battery B of Masaki as per 2:14-18 of Masaki) regulator (resistor R1 in Figure 2 of Masaki) operably coupled to the resonant converter for regulating the output current amplitude (2:60-66 of Masaki).
Regarding claim 13, Sanders as modified in Claim 9 teaches the power control system of Claim 10 further includes a buck converter operably coupled to the resonant converter (Figure 2 of Masaki, C6, R6 and T2, a resister capacitor and diode in parallel thus a buck convertor).
Regarding claim 14, Sanders as modified in Claim 9 teaches said management device of Claim 9 further comprise an endotracheal tube including an (endotracheal tube as per Column 14, lines 39-46 of Sanders) for positioning within the trachea of the patient (inherently being an endotracheal tube used in general anesthesia).
Regarding claim 15, Sanders as modified in Claim 9 teaches the power control system of Claim 12 further includes a power supply (Figure 2, battery B of Masaki per 2:14-18) regulator (resistor R1 in Figure 2 of Masaki) operably coupled to the resonant converter for regulating the output current amplitude (2:60-66 of Masaki).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792